PER CURIAM:
Manuel Helmbright appeals the district court’s orders granting defendant police officers’ motion to dismiss under Fed. R.Civ.P. 12(b)(6) and vacating its pre-trial conference and trial schedule in his 42 U.S.C. § 1983 (2000) action. We have re*164viewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Helmbright v. Davis, No. 5:04-cv-00069-FPS, 2006 WL 160810 (N.D.W.Va. Jan. 20, 2006; Mar. 23, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.